PER CURIAM HEADING




NO. 12-04-00009-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



WENONA PARRISH CORBETT,§
	APPEAL FROM THE 
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

CATTLEMEN'S LIVESTOCK MARKET, INC.,
APPELLEE§
	UPSHUR COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellant Wenona Parrish Corbett ("Corbett") filed a notice of appeal on January 14, 2004. 
The notice of appeal does not state the date of the judgment or order appealed from as required by
rule 25.1(d)(2) of the Texas Rules of Appellate Procedure.  Corbett also filed a copy of a motion for
new trial filed in the District Court of Upshur County on January 12, 2004.  Attached to the motion
for new trial is a copy of a default judgment against Corbett signed on February 21, 2003 in the
Circuit Court of Pike County, Arkansas.  By her motion for new trial, Corbett seeks to prevent the
enforcement of the Arkansas judgment. 
	On January 15, 2004, pursuant to Texas Rule of Appellate Procedure 37.1, this court notified
Corbett that the information received in this appeal does not include an appealable order and
therefore does not show the jurisdiction of this court.  Corbett was further notified that unless she
amended the information in this appeal on or before January 26, 2004, the appeal would be
dismissed.  On January 20, 2004, Corbett responded to our notice by informing the court that the
appeal is "from the filing of a Foreign Judgment" and submitting a copy of a Notice of Filing Foreign
Judgment prepared by the District Clerk of Upshur County, Texas and addressed to Corbett.

	This court's appellate jurisdiction is limited to appeals from final judgments and such
interlocutory orders as the legislature has deemed appealable.  City of Houston v. Kilburn, 849
S.W.2d 810, 811 (Tex. 1993); see, e.g., Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (Vernon
Supp. 2003).  The mere filing of a foreign judgment is not appealable.  Accordingly, we dismiss the
appeal for want of jurisdiction.

Opinion delivered January 30, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.


























(PUBLISH)







COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

JUDGMENT


JANUARY 30, 2004


NO. 12-04-00009-CV


WENONA PARRISH CORBETT,

Appellant

V.

CATTLEMEN'S LIVESTOCK MARKET, INC.,

Appellee





  Appeal from the Judicial District Court
  of Upshur County, Texas. (Tr.Ct.No. 837-03)







			THIS CAUSE came to be heard on the appellate record; and the same being
inspected, it is the opinion of the Court that this Court is without jurisdiction of the appeal, and that
the appeal should be dismissed.

			It is therefore ORDERED, ADJUDGED and DECREED by the Court that this
appeal be, and the same is, hereby Dismissed For Want of Jurisdiction; that all costs of this
appeal be, and the same are, adjudged against the appellant, Wenona Parrish Corbett, and for
which execution shall issue; and that this decision be certified to the court below for observance.
			By per curiam opinion.
 Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.



 
THE STATE OF TEXAS

M A N D A T E

TO THE JUDICIAL DISTRICT COURT OF UPSHUR COUNTY, GREETINGS:

	Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 30th
day of January, 2004, the cause upon appeal to revise or reverse your judgment between

WENONA PARRISH CORBETT, Appellant


NO. 12-04-00009-CV and Tr. Ct. Case Number 837-03


Opinion by Per Curiam.


CATTLEMEN'S LIVESTOCK MARKET, INC., Appellee


was determined; and therein our said Court made its order in these words:
	THIS CAUSE came to be heard on the appellate record; and the same being inspected, it is
the opinion of the Court that this Court is without jurisdiction of the appeal, and that the appeal
should be dismissed.

	It is therefore ORDERED, ADJUDGED and DECREED by the Court that this appeal be, and
the same is, hereby Dismissed For Want of Jurisdiction; that all costs of this appeal be, and
the same are, adjudged against the appellant, Wenona Parrish Corbett, and for which execution
shall issue; and that this decision be certified to the court below for observance.

 WHEREAS, YOU ARE HEREBY COMMANDED to observe the foregoing order of said
Court of Appeals for the Twelfth Court of Appeals District of Texas in this behalf, and in all things
have it duly recognized, obeyed, and executed.

 WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of said Court of
Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of Tyler,
this the ______ day of __________________, 200_.

			CATHY S. LUSK, CLERK


			By:_______________________________
			     Deputy Clerk